Citation Nr: 1131255	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-36 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a left leg condition, to include neurological damage, loss of feeling, numbness, and edema, claimed to have resulted from surgery conducted at the Detroit, Michigan Department of Veterans Affairs Medical Center (VAMC) in October 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1960 to January 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Detroit, Michigan RO has since maintained jurisdiction over the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from various disabilities, including nerve damage, edema, numbness, and loss of feeling, that are attributable to his October 2003 left knee popliteal bypass surgery performed at the Detroit VAMC.  See July 2007 statement.  Also in the July 2007 the Veteran stated that he was not informed that his surgery might result in partial paralysis.

An October 7, 2003 note in the VA treatment records indicated that the Veteran was advised of the risks, benefits, and alternative treatment options available and he gave informed consent to go forward with the left knee popliteal surgery.  However, the record contains no signed consent form related to the October 2003 surgery.  Under 38 C.F.R. § 17.32(d)(1), signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation or anesthesia.  The October 7, 2003 surgery record indicates that the Veteran was given general anesthesia with endotracheal intubation (GET) prior to the surgery.

In light of the foregoing, the Board finds that a remand of this claim is warranted in order to determine whether a written signed consent form related to the Veteran's October 7, 2003, left knee popliteal bypass surgery exists and, if so, to associate the document with the claims file.  See also 38 C.F.R. § 3.361(d)(1)(ii) (2010).  
The Board notes further that additional medical records dated prior to the Veteran's October 7, 2003, surgery were obtained through the Social Security Administration after a January 2007 VA medical opinion was obtained in this case.  The Board notes further that the January 2007 examiner did not provide a specific opinion as to whether the October 2003 surgery resulted in additional disability that was due to an event that was not reasonably foreseeable.  Thus, after the signed consent form is obtained, or it has been determined that the form cannot be located, the Agency of Original Jurisdiction should ask the January 2007 VA examiner to provide an addendum opinion as to whether the Veteran suffers from an additional disability caused by the October 2003 VAMC surgery which was proximately caused by carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or due to an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

Also, under the Veterans Claims Assistance Act of 2000 (VCAA) the Veteran must also be notified of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the Veteran's claim, it is noted that he was provided inadequate VCAA notice concerning disability and effective dates if the benefits sought were granted.  See November 2006 VCAA notice.  Although this is claim for compensation under the provisions of 38 U.S.C.A. § 1151, the Board concludes that on remand, the RO should comply with the required provisions.  See Dingess, supra.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with amended VCAA notice of how disability ratings and effective dates are determined.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.	Contact the Detroit VAMC and request any and all consent forms signed by the Veteran (or any legal guardian) for his October 2003 left knee popliteal bypass surgery, and any other medical records related to the Veteran's October 2003 surgery that are not already of record, and associate those records with the claims files.  If no consent forms are obtained, the reasons for this should be documented in the claims files.

3.	After completing numbered items 1 and 2 above, request that the January 2007 VA examiner review the claims file and offer an addendum opinion regarding the Veteran's claim.  Taking into account the signed consent form, or lack thereof, the examiner should render the following opinions:

  a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred any additional disabilities as the result of his October 2003 left knee surgery.  

  b) If so, whether the proximate cause of such additional disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable. 

A complete rationale must be provided for all opinions and conclusions reached.  

If the January 2007 examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination, and notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


